Citation Nr: 0000569	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for varicose veins, 
right leg, status post veniligation, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1982 to 
October 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
10 percent disability evaluation for varicose veins, right 
leg, status post veniligation.  In an April 1998 rating 
decision, the RO granted a 40 percent evaluation.


REMAND

The appellant underwent a VA examination in March 1998.  Such 
examination report is incomplete.  Specifically, the VA 
examiner answered questions that coincide with a worksheet, 
and the worksheet has not been associated with the claims 
file.  Therefore, the Board does not know what questions were 
asked.  For example, in the examination report, the answer to 
(5)(A) and (5)(F) is "Normal."  The answer to (5)(B) and 
5(G) is "No."  The answer to (5)(D) is "Constant."  There 
is no way for the Board to know as to what question the VA 
examiner referred.  Thus, the RO must associate with the 
claims file the coinciding examination worksheet.

The Board is aware that the examination worksheets change 
from time to time; however, the RO must be aware that the 
Board does not have copies of the examination worksheets and 
such must be provided in the claims file so that the Board 
does not needlessly have to remand a claim to obtain the 
coinciding VA examination worksheet.  The Board of Veterans' 
Appeals has a duty to provide an explanation for the decision 
reached.  The Court has called such explanations "adequate 
reasons and bases".  Adequate reasons and bases cannot be 
established when the evidence is presented in this form.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO must associate with the claims 
file the coinciding examination worksheet 
for the March 1998 examination.  The 
appellant need not be reexamined.  
(However, if the exact worksheet is not 
reproducible, an adequate examination 
report must be created.)

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


